Name: 2010/58/: Commission Decision of 1Ã February 2010 on the clearance of the accounts of certain paying agencies in Greece, Portugal and Finland concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document C(2010) 425)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  economic geography;  agricultural policy;  accounting
 Date Published: 2010-02-05

 5.2.2010 EN Official Journal of the European Union L 34/24 COMMISSION DECISION of 1 February 2010 on the clearance of the accounts of certain paying agencies in Greece, Portugal and Finland concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document C(2010) 425) (Only the Finnish, Greek, Portuguese and Swedish texts are authentic) (2010/58/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) Commission Decision 2008/397/EC (2) and Commission Decision 2009/86/EC (3) cleared, for the 2007 financial year, the accounts of all the paying agencies except for the Greek paying agency OPEKEPE, the Portuguese paying agency IFAP and the Finnish paying agency MAVI. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) on the integrality, accuracy and veracity of the accounts submitted by the Greek paying agency OPEKEPE, the Portuguese paying agency IFAP and the Finnish paying agency MAVI. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Greek paying agency OPEKEPE, the Portuguese paying agency IFAP and the Finnish paying agency MAVI concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD), in respect of the 2007 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex. Article 2 This Decision is addressed to the Hellenic Republic, the Portuguese Republic and the Republic of Finland. Done at Brussels, 1 February 2010. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 139, 29.5.2008, p. 40. (3) OJ L 33, 3.2.2009, p. 35. ANNEX Clearance of disjoined EAFRD expenditure by rural development programme and measure for financial year 2007 Amount to be recovered from or paid to the Member State per programme (in EUR) Measure Expenditure 2007 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2007 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State in the next declaration GR: 2007GR06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 83 342 228,55 0,00 83 342 228,55 0,00 83 342 228,55 83 342 228,55 0,00 212 32 123 903,36 0,00 32 123 903,36 0,00 32 123 903,36 32 123 903,36 0,00 214 61 783 222,40 0,00 61 783 222,40 0,00 61 783 222,40 61 783 222,40 0,00 221 16 765 452,61 0,00 16 765 452,61 0,00 16 765 452,61 16 765 452,61 0,00 Total 194 014 806,92 0,00 194 014 806,92 0,00 194 014 806,92 194 014 806,92 0,00 PT: 2007PT06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 1 429 348,64 0,00 1 429 348,64 0,00 1 429 348,64 1 429 348,64 0,00 212 483 629,57 0,00 483 629,57 0,00 483 629,57 483 629,57 0,00 213 4 360 765,91 0,00 4 360 765,91 0,00 4 360 765,91 4 360 765,91 0,00 221 730 820,23 0,00 730 820,23 0,00 730 820,23 730 820,23 0,00 Total 7 004 564,35 0,00 7 004 564,35 0,00 7 004 564,35 7 004 564,35 0,00 PT: 2007PT06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 3 266 789,56 0,00 3 266 789,56 0,00 3 266 789,56 3 266 789,56 0,00 211 4 097 213,53 0,00 4 097 213,53 0,00 4 097 213,53 4 097 213,53 0,00 212 1 723 170,65 0,00 1 723 170,65 0,00 1 723 170,65 1 723 170,65 0,00 214 48 341 911,66 0,00 48 341 911,66 0,00 48 341 911,66 48 341 911,66 0,00 221 25 542 706,82 0,00 25 542 706,82 0,00 25 542 706,82 25 542 706,82 0,00 511 285 000,00 0,00 285 000,00 0,00 285 000,00 285 000,00 0,00 Total 83 256 792,22 0,00 83 256 792,22 0,00 83 256 792,22 83 256 792,22 0,00 FI: 2007FI06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 83 036,13 0,00 83 036,13 0,00 83 036,13 83 036,13 0,00 113 9 302 896,89 0,00 9 302 896,89 0,00 9 302 896,89 9 240 576,62 62 320,27 123 48 210,89 0,00 48 210,89 0,00 48 210,89 48 210,89 0,00 211 65 633 160,53 12 860,21 65 620 300,32 0,00 65 620 300,32 65 620 300,32 0,00 212 52 090 453,86 8 927,92 52 099 381,78 0,00 52 099 381,78 52 099 381,78 0,00 214 87 503 613,64 201 327,95 87 302 285,69 0,00 87 302 285,69 87 302 285,69 0,00 221 1 097 959,60 0,00 1 097 959,60 0,00 1 097 959,60 1 097 959,60 0,00 311 345 766,76 0,00 345 766,76 0,00 345 766,76 345 766,76 0,00 313 62 252,31 0,00 62 252,31 0,00 62 252,31 62 252,31 0,00 321 175 571,99 0,00 175 571,99 0,00 175 571,99 175 571,99 0,00 322 13 200,31 0,00 13 200,31 0,00 13 200,31 13 200,31 0,00 411 10 253,00 0,00 10 253,00 0,00 10 253,00 10 253,00 0,00 413 243 625,99 0,00 243 625,99 0,00 243 625,99 242 561,41 1 064,58 Total 216 610 001,90 205 260,24 216 404 741,66 0,00 216 404 741,66 216 341 356,81 63 384,85 FI: 2007FI06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 773,68 0,00 773,68 0,00 773,68 773,68 0,00 214 4 010,84 0,00 4 010,84 0,00 4 010,84 4 010,84 0,00 Total 4 784,52 0,00 4 784,52 0,00 4 784,52 4 784,52 0,00